Order entered February 9, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01355-CR

                            BENJAMIN ANDERSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 86th Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 31815-86

                                           ORDER
                         Before Justices Bridges, Fillmore, and Brown

       Before the Court is the State’s February 9, 2015 first motion to extend the time for filing

its brief in this appeal. The State’s brief was due on September 5, 2014. The case is set for

submission and oral argument tomorrow, February 10, 2015. We DENY the State’s motion and

STRIKE the brief it tendered to the Court on this date.


                                                      /s/   ADA BROWN
                                                            PRESIDING JUSTICE